COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF STAY AND ABATEMENT

Appellate case name:       Charles Blair v. Henry D. Williams

Appellate case number:     01-20-00235-CV

Trial court case number: 2015-51081

Trial court:               11th District Court of Harris County

        Appellant has filed a Notice of Automatic Stay of Proceedings informing the Court that the
appeal is under a statutory stay imposed by Section 443.008(d) of the Texas Insurance Code.
Accordingly, it is ordered that this appeal is stayed. It is further ordered that this appeal is abated,
treated as a closed case, and removed from this Court’s active docket.
       Until the parties notify the Court that the stay is no longer in effect and move to reinstate
the case, the Court will take no further action other than to receive and hold any documents
tendered during the period of suspension.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman____________________________________
                               Acting individually


Date: __August 10, 2021____________________